--------------------------------------------------------------------------------

Exhibit 10.1
 
 
Plan of Merger and Reorganization
 
THIS Plan of Merger and Reorganization (the “Agreement”) dated as of January 6,
2011, and amended, restated and replaced in the entirety as of April 21, 2011,
is made and entered into by an between Raptor Technology Group, Inc. (“Raptor
Tech”), a Nevada Corporation, and Raptor Fabrication & Equipment, Inc. (“Raptor
FE”), a Florida Corporation located at 7064 Sampey Road, Groveland FL. 34736,
which corporations are sometimes referred to herein as the “Constituent
Corporations”.




WITNESSETH:


WHEREAS, Raptor Technology Group, Inc. (“Raptor Tech”) is a corporation
organized and existing under the laws of the State of Nevada, with an authorized
capital of 100,000,000 Shares of Common Stock ($.0001 par value) with no more
than 63,356,538 common shares issued and outstanding at the effective date, and
no Shares of Preferred Stock; and
 
WHEREAS, Raptor Fabrication & Equipment, Inc. (“Raptor FE”) is a corporation
organized and existing under the laws of the State of Florida, with an
authorized capital of 100,000,000 Shares of Common Stock (.0001 par value) with
no more than 48,750,000 common shares issued and outstanding at the effective
date and no Shares of Preferred Stock, and
 
WHEREAS, the respective Boards of Directors of the Constituent Corporations have
determined that it is in the best interests of the Constituent Corporations that
Raptor FE  merge with and into Raptor Tech; and
 
WHEREAS, the respective Boards of Directors and shareholders of the Constituent
Corporations have ratified and approved this Agreement and Plan of Merger; and
 
WHEREAS, the parties intend by this Agreement to effect a re-organization under
Section 368 of the Internal Revenue Code of 1986, as amended.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that Raptor FE shall
be merged into Raptor Tech upon the terms and conditions set forth.
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE I:  MERGER AND REORGANIZATION


1.1 MERGER and REORGANIZATION. On the effective date of the Merger (“the
Effective Date”), Raptor FE shall be merged into Raptor Tech, the separate
existence of Raptor FE shall cease, and Raptor Tech (hereinafter sometimes
referred to as the “Surviving Corporation”) shall continue to exist by virtue
of, and shall be governed by, the laws of the State of Nevada.


1.2
EFFECTIVE DATE. The effective date shall occur upon:



 
(a)
Each Company receiving any required shareholder or other approvals required;

 
(b)
Raptor Fabrication and Equipment, Inc. delivering the required financial
statements and other information of sufficient detail for Raptor Technology
Group, Inc. to comply with the disclosure requirements of the applicable
securities regulations; and

 
(c)
Performance of all material terms of this agreement and any additional closing
conditions mutually agreed between the Constituent Corporations or required by
applicable state or federal regulations.

 
ARTICLE II:   DIRECTORS AND OFFICERS

2.1 ARTICLES OF INCORPORATION.  The Articles of Incorporation of the Surviving
Corporation as in effect on the effective date of the Merger shall be the
Articles of Incorporation of Raptor Tech without change.


2.2 BY-LAWS.  The By-Laws of the Surviving Corporation as in effect on the on
the effective date of the Merger shall be the By-Laws of Raptor FE (the
“By-Laws”) without change unless and until amended in accordance with applicable
law.


2.3 OFFICERS AND DIRECTORS.  Upon the Effective Date, the Officers of Raptor FE
shall be the Officers of the Surviving Corporation, and the Members of the Board
of Directors of Raptor FE shall be the members of the Board of Directors of the
Surviving Corporation.  Such persons shall hold office in accordance with the
By-Laws until their respective successors shall have been appointed or elected.


If upon the Effective Date a vacancy shall exist in the Board of Directors of
the Surviving Corporation, such vacancy shall be filled in the manner provided
in the By-Laws.
 



 
2

--------------------------------------------------------------------------------

 
 
 
ARTICLE III:  EFFECT OF MERGER ON STOCK OF CONSTITUENT CORPORATIONS


3.1 CONVERSION OF SHARES.  On the effective date, by virtue of the Merger and
without further action on the part of the holder of any shares of Common Stock
of the Constituent Corporations:


 
(a)
42,000,000 shares of Common Stock of Raptor Technology Group, Inc. held by
Zoltan Nagy outstanding immediately prior to the Effective Date shall be
cancelled, and no payment shall be made with respect thereto; and



 
(b)
Each share of Common Stock of Raptor FE, Inc. outstanding immediately prior to
the Effective Date shall be converted into and shall become one (1) share of
fully-paid and non-assessable Common Stock of the Surviving Corporation.

 
ARTICLE IV:  GENERAL PROVISIONS


4.1 FURTHER ASSURANCES.  Each of the Constituent Corporations agrees that it
will execute and deliver, or cause to be executed and delivered, all such deeds
and other instruments and will take or cause to be taken such other and further
action as the Surviving Corporation may deem necessary in order to vest in and
confirm to the Surviving Corporation title to and possession of all the
property, rights, privileges, immunities, powers, purposes and franchises, and
all and every other interest of the Constituent Corporations and otherwise to
carry out the intent and purposes of this Agreement.


4.2 AMENDMENT.  The Boards of Directors of the Constituent Corporations may
amend this Agreement at any time prior to the Effective Date, provided further
that any change to the principal terms of the Merger shall require shareholder
approval.


4.3 RESTRUCTURE.  It is hereby agreed that Raptor Technology Group, Inc. shall
not reverse split its Common Shares for a period of three (3) years from the
date of this Agreement.


4.5 TERMINATION.  This Agreement may be terminated and the Merger abandoned at
any time prior to the Effective Date, either before or after shareholder
approval of this Agreement, by appropriate action of the Boards of Directors of
the Constituent Corporations.  In the event this Agreement is terminated, it
shall become wholly void and of no further effect, and no liability on the part
of either Constituent Corporation, their Boards of Directors or shareholders
shall arise by virtue of such termination.


4.6 GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to the
principles of conflict of laws.


4.7 FEES AND EXPENSES.  All costs and expenses incurred in connection with this
Agreement shall be the responsibility of the party incurring such cost or
expense.
 
 
 
3

--------------------------------------------------------------------------------

 


 
4.8 COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
all of which shall be deemed to be an original and all of which together shall
constitute the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective Presidents and Secretaries, all as of the day and year first
above written.
 
 
RAPTOR FABRICATION & EQUIPMENT, INC.


By: /s/ Tom Gleason                                                    
       Tom Gleason, President
 
 
RAPTOR TECHNOLOGY GROUP, INC.
  
By: /s/ Zoltan Nagy                                                     
      Zoltan Nagy, President
 
 
ZOLTAN NAGY
  
By: /s/ Zoltan Nagy                                                     
      Zoltan Nagy, as an individual
 
 
 

 
 


 

 
4

--------------------------------------------------------------------------------

 
